Citation Nr: 0935254	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for low back strain, 
including as secondary to service-connected bilateral plantar 
fasciitis with hallux valgus.

2. Entitlement to service connection for a right hip 
disability, including as secondary to service-connected 
bilateral plantar fasciitis with hallux valgus.

3. Entitlement to an initial rating in excess of 10 percent 
for right foot plantar fasciitis with hallux valgus.

4. Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The veteran had active military service from January 2001 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In December 2007, the Board remanded the Veteran's claims for 
additional development.


FINDINGS OF FACT

1.  The veteran does not have low back strain that is 
attributable to his active military service; low back strain 
has not been caused or made worse by service-connected foot 
disability.

2.  The veteran does not have a right hip disability that is 
attributable to his active military service; right hip 
disability has not been caused or made worse by service-
connected foot disability.

3.  The Veteran's service-connected right foot plantar 
fasciitis with hallux valgus is manifested by subjective foot 
pain, mild swelling, tenderness and some crepitation, 
resulting in an antalgic gait that limits the duration of 
standing and the distance ambulated by the Veteran, but with 
no corns, calluses, edema, flat feet, pain on manipulation, 
or painful or restricted motion.

4.  The Veteran's service-connected left foot plantar 
fasciitis with hallux valgus is manifested by subjective foot 
pain, mild swelling, and tenderness, resulting in an antalgic 
gait that limits the duration of standing and the distance 
ambulated by the Veteran, but with no corns, calluses, edema, 
flat feet, pain on manipulation, or painful or restricted 
motion.


CONCLUSIONS OF LAW

1.  The veteran does not have low back strain that is the 
result of disease or injury incurred in or aggravated during 
active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).

2.  The veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).

3.  The criteria for a rating in excess of 10 percent for 
service-connected right foot plantar fasciitis with hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a 
(Diagnostic Codes 5279, 5280, 5284) (2008).

4.  The criteria for a rating in excess of 10 percent for 
service-connected left foot plantar fasciitis with hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a 
(Diagnostic Codes 5279, 5280, 5284) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2005 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claims were properly re-
adjudicated in April 2006, following the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Palmetto Health, Richland and a Dr. P. at Midland 
Orthopaedics, PA as treatment providers.  Available records 
from those facilities were obtained.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in March 2006, June 2006, August 2006, and June 
2009 the Veteran was afforded VA examinations, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the June 2009 VA opinions obtained in this case 
are sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Service Connection Claims

At an October 2007 hearing, the Veteran contended that his 
back and hip disabilities were the result of his service-
connected disabilities.  Hearing Transcript at 3.  Thus, the 
Veteran contends that service connection is warranted for low 
back strain and a right hip disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Low Back Strain

A review of the Veteran's STRs reveals that the Veteran's 
October 2000 entrance examination report indicates that the 
Veteran reported no recurrent back pain and was found to have 
a normal spine.  In August 2001, the Veteran sought treatment 
for back pain and was diagnosed with paraspinal strain and 
given an analgesic.  The Veteran's August 2001 separation 
examination report indicates that the Veteran reported that 
he has no recurrent back pain or any back injury and was 
found to have a normal spine.

A review of the Veteran's post-service medical treatment 
records reveals that, in December 2008, the Veteran sought 
treatment at Midland Orthopaedics at which time he complained 
of low back pain.

In August 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  The examiner 
noted that the Veteran reported that the onset of his low 
back pain was in service and that the Veteran attributed back 
pain to problems with his feet.  In addition, the Veteran 
reported that in October 2005 he was a pedestrian involved in 
a hit-and-run incident resulting in fractured pelvis treated 
surgically.  At the examination, the Veteran had bilateral 
lower lumbar paraspinal pain, which radiated up his spine 
into the left upper trapezius area, and right lumbar 
paraspinal tenderness.  The examiner noted that walking 
aggravates the pain, but that the Veteran had no 
incapacitating episodes, no flare-ups, no spasms, normal 
neurology, and a normal gait.  An x-ray taken as part of the 
examination found degenerative changes at vertebrae L5-S1 and 
orthopedic screws at the right iliac wing.  The examiner 
diagnosed the Veteran with lumbar strain and opined that the 
condition was less likely than not related to service.  The 
examiner reasoned that, 

while he was seen for a single occurrence 
of low back pain while in the military, 
he had no complaints and a normal 
examination of his spine at the time of 
discharge.  There are no post-military 
medical records relating to his low back 
in the claims folder.  It should be noted 
that the veteran sustained a major injury 
to the region of the low back after 
military service.

In June 2009, the Veteran was again afforded a VA examination 
as required by the December 2007 remand by the Board.  The 
examiner reviewed the claims file and examined the Veteran.  
The examiner noted that the Veteran reported constant 
moderate pain in the thoracic and lumbar spine that radiates 
into the right hip, up the posterior trunk, and down the 
posterior trunk.  The examiner diagnosed the Veteran with 
chronic lumbar strain and chronic thoracic strain and opined 
that the conditions were "less likely than not secondary to 
service-connected foot condition or related to the Veteran's 
period of military service, or was caused or aggravated by 
bilateral plantar fasciitis with hallux valgus."  The 
examiner reasoned as follows:  

1.  The Veteran's current condition of 
the feet are mild.  

2.  The Veteran had a major injury to his 
pelvis from a hit and run accident that 
would explain the change in his gait more 
than his service-connected foot 
conditions.  

3.  An opinion has already been given in 
2006 that does not link this condition to 
his service.  There is no service record 
showing a permanent or chronic condition 
of the lumbar or thoracic spine.  When he 
was medically discharged from the Marine 
Corps, it was unrelated to his back.

The Board finds that the June 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the Veteran's low back strain to 
the Veteran's period of active military service or to the 
Veteran's service-connected foot disabilities.  In addition, 
the examiner did not find that the Veteran's low back strain 
was worsened by the Veteran's service-connected foot 
disabilities.  Such opinions are not contradicted by other 
opinion evidence or the available record.  Thus, without 
competent medical evidence linking the Veteran's low back 
strain to his active military service or to a service-
connected disability, service connection is not warranted.  
See 38 C.F.R. §§ 3.304, 3.310.

B.  A Right Hip Disability

A review of the Veteran's STRs reveals that the Veteran did 
not receive treatment for or a diagnosis of a right hip 
disability in service.  The Veteran's October 2000 entrance 
examination report and August 2001 separation examination 
report indicate that the Veteran was found to have a normal 
spine and normal lower extremities (except feet).

A review of the Veteran's post-service medical treatment 
records reveals that, in September 2005, the Veteran was 
treated at Palmetto Health, Richland for injuries sustained 
as a pedestrian in a motor vehicle incident.  The Veteran 
underwent emergency surgery to his right hip in which two 
orthopedic screws were inserted to prevent a nonunion.  

In June 2009, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran first noticed right hip pain in service and that he 
is in constant moderate pain.  The examiner diagnosed the 
Veteran with right iliac crest fracture due to a civilian 
pedestrian motor vehicle accident and opined that the 
Veteran's condition was less likely than not related to 
Veteran's military service.  The examiner reasoned as 
follows: 

The Veteran sustained a severe pedestrian 
accident as a civilian which would 
explain his complaints of right hip pain.  
In addition, there was no evidence of 
complaints of pain while in service or 
within one year of discharge from the 
military.  In addition, the right hip 
iliac crest fracture has no link to his 
mild bilateral condition of his feet.

The Board finds that the June 2009 examiner's opinion is 
supported by the evidence of record.  He did not attribute 
the Veteran's right hip disability to the Veteran's period of 
active military service or to the Veteran's service-connected 
foot disabilities and he gave reasons for such conclusions.  
In addition, the examiner did not find that the Veteran's 
right hip disability was worsened by the Veteran's service-
connected foot disabilities.  His opinion has not been 
contradicted by other opinion evidence or the record.  Thus, 
without competent medical evidence linking the Veteran's 
right hip disability to his active military service or to a 
service-connected disability, service connection is not 
warranted.  See 38 C.F.R. §§ 3.304, 3.310.

C.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that his low back strain and right hip disability are 
related to his service-connected foot disabilities, as a lay 
person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The VA examiners clearly took into 
account the Veteran's complaints and contentions and arrived 
at medical conclusions contrary to the claims.  The Board 
relies on the examiner's opinions because of their expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for low back strain and a right hip 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 

III.  Rating Claims

The Veteran contends that his left and right plantar 
fasciitis with hallux valgus have been more disabling than 
indicated by the assigned ratings.  He therefore contends 
that higher initial ratings are warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

The Veteran's disabilities are currently evaluated under 
hyphenated Diagnostic Code 5279-5280.  Under Diagnostic Code 
5279, a 10 percent rating is warranted for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral.  Under 
Diagnostic Code 5280 for hallux valgus, unilateral, a 10 
percent rating is warranted for a postoperative status with 
resection of metatarsal head or, severe disability, if 
equivalent to amputation of the great toe.

Alternately, the Veteran's disabilities could be evaluated 
under Diagnostic Code 5284 for other foot injuries under 
which, a 40 percent rating is warranted for actual loss of 
the foot; a 30 percent rating is warranted for severe 
symptoms; a 20 percent rating is warranted for moderately 
severe symptoms; and a 10 percent rating is warranted for 
moderate symptoms.

A review of the Veteran's post-service medical treatment 
records reveals a March 2009 examination with a Dr. P. at 
Midland Orthopaedics at which Dr. P. noted that the Veteran 
experienced burning pain in his feet with cramping, mild 
swelling, and tenderness, but no numbness.  In addition, the 
Veteran was found to have a slight limp associated with his 
gait, some crepitation in his right foot, moderate hallux 
valgus in his right foot, and mild hallux valgus in his left 
foot.  An x-ray taken in association with the examination 
indicated moderate hallux valgus and plantar osteophyte in 
the right foot, dorsal osteophyte from the neck of the first 
left metatarsal and no plantar osteophyte of the left foot.  
Dr. P. diagnosed the veteran with hallux valgus deformity 
with planovalgus deformity, right greater than left foot, 
plantar osteophyte right left-sided calcis, and dorsal 
osteophyte left first metatarsal.

In March 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran experienced pain in both feet along the heel, 
radiating down into the medial arch, diffuse tenderness along 
the medial borders of both calcanei extending along the 
plantar fascia, and fatigability that effects the ability to 
stand and walk, but no weakness, corns, calluses, or edema.  
In addition, the examiner noted that the Veteran's toes, 
nails, and pulses were normal and that there was the 
appearance of splay feet bilaterally with winding of the 
metatarsals; however, there was no restricted motion, focal 
weakness, or instability.  Finally, the examiner noted that 
the Veteran does not have pes planus posture and his gait is 
normal.  At the examination, an x-ray indicated dorsally 
pointing bone spur at the level of the metatarsal heads of 
the left foot.  The examiner diagnosed the Veteran with 
bilateral plantar fasciitis.

In June 2006, the Veteran was again afforded a VA 
examination.  The examiner noted that the Veteran experienced 
bilateral diffuse foot pain and bilateral pain in the 
metatarsal heads.  In addition, the examiner noted that the 
Veteran had no corns, calluses, edema, or restricted motion.  
The examiner also noted that there was some mild hallux 
valgus deformity and tenderness to palpation along the medial 
heel pad, but no weakness or pain with testing of peroneals 
and posterior tibial tendons, and the nails were normal.  At 
the examination, the Veteran walked with an antalgic gait and 
reported that his standing is limited to thirty minutes and 
his walking is limited to 1/4 to 1/2 mile.  Finally, the 
examiner noted that the Veteran had a normal contour of the 
mid-foot and hind-foot and Tinel's sign over both medial 
ankles that causes extension to his heels and medial plantar 
feet into the large toe bilaterally.  An x-ray reviewed at 
the examination indicated a bony spur on lateral left foot 
and a small spur on the right calcaneous at the attachment 
site of the plantar fascia.  An EMG taken in August 2006 and 
associated with the examination report indicated normal 
results.  The examiner diagnosed the Veteran with plantar 
fasciitis, mild hallux valgus, recurrent ankle sprains, and 
numbness between the first and second toes.

In June 2009, the Veteran was again afforded a VA examination 
as required by the December 2007 remand by the Board.  The 
examiner reviewed the claims file and examined the Veteran.  
The examiner noted that the Veteran experiences increasing 
pain, constant cramping, a change in his gait, tingling, 
numbness, constant moderate to severe pain, swelling of both 
feet, and tenderness at the attachment site of the plantar 
fascia bilaterally.  At the examination, the Veteran reported 
that his standing was limited to ten minutes and his walking 
limited to 1/8 mile.  The examiner noted that the Veteran had 
no corns, calluses, edema, flat feet, pain on manipulation, 
or painful or restricted motion.  An x-ray reviewed at the 
examination indicated first metatarsophalangeal on the left 
foot has degenerative changes and the right foot has a bone 
spur.  The examiner diagnosed the Veteran with (1) plantar 
fasciitis of the feet, (2) right calcaneal bone spur, and (3) 
left first metatarsophalangeal degenerative joint disease.

Based on the examination reports discussed above, the Board 
finds that a 10 percent rating for both the left and right 
foot plantar fasciitis with hallux valgus is appropriate.  
The Veteran's disabilities are manifest by a disability 
equating to no worse than subjective pain, mild swelling, and 
tenderness resulting in an antalgic gait that limits the 
duration of standing and the distance ambulated by the 
Veteran with some crepitation in his right foot and no corns, 
calluses, edema, flat feet, pain on manipulation, or painful 
or restricted motion.  There is nothing in the medical 
evidence of record to indicate that the Veteran's service-
connected disabilities exhibit moderately severe or severe 
symptoms-in fact, the June 2006 examiner characterizes the 
Veteran's condition, in part, as "mild" hallux valgus and 
the March 2009 examination by Dr. P. characterizes the 
Veteran's condition, in part, as "moderate" hallux valgus 
of the right foot and "mild" hallux valgus of the left 
foot.  Thus, a higher rating under Diagnostic Code 5284 is 
not warranted.  In addition, 10 percent is the highest 
schedular ratings available under Diagnostic Codes 5279 and 
5280.  Therefore, the Board finds that a 10 percent rating is 
warranted for both right foot plantar fasciitis with hallux 
valgus and left foot plantar fasciitis with hallux valgus and 
a higher rating is not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5279, 5284, 5280).

As for Diagnostic Code 5284, the terms "moderate," 
"moderately severe," and "severe" are not specifically 
defined by the regulation, but a review of other rating 
criteria relating to disabilities closely associated with the 
same anatomical area suggests that "moderately severe" or 
"severe" contemplates disability greater than that 
experienced by the veteran.  To name a few examples, a 10 
percent rating (which is the rating assignable under 
Diagnostic Code 5284 for "moderate" foot injury) may be 
assigned in cases where there is hallux valgus that has been 
surgically corrected with resection of a metatarsal head, or 
hallux valgus of such a degree that it is equivalent to 
amputation of a great toe, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5280; or where all toes of a foot are hammer toes, see 
38 C.F.R. § 4.71a, Diagnostic Code 5282; or where the great 
toe has been amputated without metatarsal involvement, see 
38 C.F.R. § 4.71a, Diagnostic Code 5171.  The veteran's 
disability, which has been shown to cause pain but no 
limitation or restriction of motion, does not rise to such 
levels.  In other words, it is not the sort of disability 
contemplated by the rating criteria for greater than a 10 
percent rating, in this case under Diagnostic Code 5284.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increase.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 (2008) relating to 
functional losses caused by such problems as pain with use 
and flare-ups should be applied in certain cases.  See DeLuca 
v. Brown, 8 Vet. App. 205 (1995).  The Board finds that these 
provisions are not applicable in this case.  It is well 
settled that only disabilities ratable on the basis of 
limitation of a joint or joints, such as arthritis, qualify 
for the §§ 4.40, 4.45 analysis.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
VAOPGCPREC 9-98 (1998), published at 63 Fed. Reg. 56703-4 
(Oct. 22, 1998).  However, the diagnostic codes pertaining to 
disorders of the feet (Diagnostic Codes 5276 through 5284) 
contain no criteria for assigning ratings premised solely 
upon limitation of motion.  Diagnostic Code 5284 may require 
analysis of limitation of motion, but the applicability of 
§§ 4.40, 4.45 depends upon the manifestations compensated by 
this Diagnostic Code section.  VAOPGCPREC 9-98.  Here, the 
Veteran does not experience painful or restricted motion due 
to service-connected disability.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's foot disabilities 
have reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
claims for higher evaluations for right foot plantar 
fasciitis with hallux valgus and left foot plantar fasciitis 
with hallux valgus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for low back strain is denied.

Service connection for a right hip disability is denied.

An initial evaluation in excess of 10 percent for right foot 
plantar fasciitis with hallux valgus is denied.

An initial evaluation in excess of 10 percent for left foot 
plantar fasciitis with hallux valgus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


